Citation Nr: 9908848	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-39 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from October 1966 
to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to a rating in excess of 50 
percent for PTSD.
The Board notes that the RO granted entitlement to service 
connection for PTSD by rating decision dated in February 
1993.  In that decision a 100 percent rating was assigned 
from August 1990, and a 50 percent evaluation was assigned as 
of October 1992.  The veteran disagreed with the schedular 
rating by correspondence dated in June 1993 and a statement 
of the case was issued with the claim characterized as 
entitlement to an increased rating.  A timely substantive 
appeal followed.  
It is noted, parenthetically, that subsequent rating actions 
assigned earlier effective dates back to 1988 for various 
schedular ratings.  As set forth below, a claim for an 
earlier effective date has been withdrawn as the appeal was 
satisfied.  It is also noted that the veteran has been 
assigned some temporary total 100 percent ratings for 
hospitalization over the course of this appeal.  Those 
ratings are not in issue in this appeal, which is limited to 
the issue set forth on the title page.
In view of the development as described above, and in view of 
the recent guidance, the issue before the Board is taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase is 
in order.  See Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  The Board will allow this case in part, but 
will leave the assignment of the effective date for the 
increase to the RO.  If the appellant and/or his 
representative later disagree with the date selected by the 
RO, that too, is an issue with which disagreement may be 
taken.

A hearing was held before the undersigned Member of the Board 
in December1998.  The hearing was conducted under authority 
of the Chairman, and a transcript of the hearing is on file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Prior to November 7, 1996, the symptoms of the veteran's 
PTSD were productive of severe impairment in the ability to 
establish and maintain effective relationships.  

3.  Subsequent to November 7, 1996, the veteran's PTSD was 
productive of deficiencies in most areas and an inability to 
establish and maintain effective relationships.  

4.  The veteran is not shown to have totally incapacitating 
psychoneurosis, gross repudiation of reality, or daily 
fantasy, confusion, panic, or aggressive energy, or be 
demonstrably unemployable due to a service-connected 
disability.  Nor has he been shown to have total occupational 
and social impairment due to a service-connected disability.  


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the criteria 
for an evaluation of 70 percent, but no more, for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.129. 4.130, 4.132, Diagnostic Code (DC) 
9411 (1996); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Historically, the veteran filed several claims for 
entitlement to service connection for PTSD.  Eventually, by 
rating decision dated in February 1993, the RO granted 
entitlement to service connection for PTSD and assigned a 50 
percent evaluation thereto.  The veteran disagreed with the 
evaluation.  While this appeal was pending, the applicable 
rating criteria for mental disorders, 38 C.F.R. § 4.125 et 
seq., was amended effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (Oct. 8, 1996).  The timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
there is no basis upon which to conclude that the earlier 
version of the pertinent regulations is more or less 
favorable to the veteran, if indeed the differences between 
the two versions are substantive when applied to the 
veteran's individual case.  Accordingly, the Board will 
adjudicate the veteran's claim pursuant to the regulations in 
effect during the relevant time. 

The pre-change or "old" criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that PTSD would be evaluated 30 percent disabling 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating was for assignment where the 
symptoms were less than those for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, DC 
9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  Id.  
Further, the criteria under DC 9411 for a 100% rating have 
each been found to be an independent bases for granting a 
100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In response to the decision in Hood v. Brown, 4 Vet. App. 301 
(1993), the General Counsel of the VA issued a precedent 
opinion interpreting the terms mild, definite, and 
considerable, as applied in 38 C.F.R. § 4.132.  See O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the 
term mild, the criterion for a 10 percent evaluation, was 
defined as "of moderate strength or intensity, and as applied 
to disease, not severe or dangerous."  Definite, the 
criterion for a 30 percent rating, was construed 
quantitatively to mean "distinct, unambiguous, and moderately 
large in degree," and considerable, the criterion for a 50 
percent evaluation, was defined as "rather large in extent or 
degree."  Id.  

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In September 1992, the veteran was hospitalized with a 
history of impulsive behavior and polysubstance abuse.  He 
reported used cocaine one month prior to admission, used 
intravenous Valium, had cut himself in the emergency room 
attempting to steal a bottle of Lidocaine, and had been 
drinking continuously for two weeks.  Additional 
hospitalizations were noted including October 1988 for PTSD, 
August 1990 for alcohol dependence, cocaine and cannabis 
abuse, July 1992 for psychothymic personality, and August 
1992 for ethanol abuse, dysthymia, complaining of weeping, 
malaise, low energy level, and an arrest for illegal 
possession of a weapon.  He reported flashbacks, nightmares, 
and grief over his service in Vietnam.  Mental status 
examination revealed that he was cooperative and pleasant.  
Speech was normally productive but detailed and stilted but 
goal-oriented, coherent, and relevant.  Mood was neutral, and 
affect labile.  He denied suicidal and homicidal ideations 
but expressed grandiose ideations.  He had a mission to tell 
future generations about his life experiences and indicated 
he would be awarded a Nobel Prize for writing a book about 
it.  He was oriented times three, and cognition and sensorium 
were clear.  Judgment and insight were adequate.  His 
diagnoses were alcohol dependence, polysubstance dependence, 
including Valium, cocaine, marijuana, and Lidocaine, PTSD, 
personality disorder, and a GAF of 50 was reported.

In August 1993, the veteran was hospitalized for 
detoxification.  Mental status examination showed that he was 
alert and in no acute distress.  He was coherent with an 
appropriate affect.  His mood was mildly depressed but 
improved with Prozac.  His grasp, range of information, and 
vocabulary were good and he was oriented times three.  He had 
good attention and concentration span, and was good in 
abstracts, similarities, differences, and proverbs.  His 
insight was fair and memory for recent and remote was good.  
He was not psychotic, delusional, or had hallucinations.  The 
GAF was reported at 55.

In November 1993, the veteran was hospitalized with issues of 
guilt, anger, sadness, and nightmares of Vietnam.  He denied 
any alcohol or drug problems for the previous three months.  
Mental status examination revealed that he was cooperative, 
articulate, and motivated.  His mood was euthymic, and he 
denied suicidal or homicidal ideations.  He denied psychosis 
and his memory was grossly intact.  He was subsequently 
discharged because he was loud and confrontational in group 
sessions.

In July 1994, the veteran was involuntarily hospitalized 
after reporting that he had killed someone with a crossbow, 
although the police found no evidence of such an incident.  
Mental status examination revealed that he was disheveled, 
angry, with circumstantial and tangential speech.  He 
reported that he received commands from God.  He was 
discharged after four days with diagnoses of polypsychoactive 
substance abuse, alcoholism, PTSD, antisocial personality 
disorder, and a GAF of 40.  

Correctional facility medical records dated in 1994 show that 
the veteran was being treated with Prozac and was receiving 
psychiatric care.  Treatment records relate that his mood 
fluctuation and he reported depression and PTSD.  It appears 
that the veteran was incarcerated in January 1995 for the 
conviction of a felony, although it is not clear how long he 
had been incarcerated.  He was hospitalized in March 1995 for 
alcohol intoxication requiring detoxification and lower 
extremity edema.  A history of PTSD, alcohol abuse, and 
multisubstance abuse was noted.  He was discharged several 
days later with diagnoses of cirrhosis, multisubstance drug 
abuse, PTSD, exposure to Agent Orange, and history of 
nephrolithiasis.

Private hospital records show that the veteran was 
hospitalized in June 1995 for neurotic depression and a 
secondary diagnosis of alcohol abuse after being beaten in a 
bar fight and allegedly pulling a bow and arrow on his father 
and brother.  One examiner concluded that a more probably 
diagnosis was bipolar disease.  Another consulting examiner 
noted that the veteran had a long standing history of 
adjustment disorder, a number of stressors related to his 
family, and was heavily preoccupied with his symptomatology.  
The veteran admitted that he had been drinking and had an 
altercations with another individual.  The clinical 
impression included situational adjustment disorder.  He was 
discharged after three days.  

The veteran was privately hospitalized in September 1995 for 
major depressive affective disorder, recurrent, and prolonged 
PTSD, severe with panic attacks, depressive, and psychosis 
after seeking treatment for depression.  A past medical 
history of neurotic depression and substance abuse was noted.  
At the time of admission, he was noted to have severe 
depression, confusion, anhedonia, psychomotor slowing, and 
active suicidal thoughts.  A long history of PTSD complicated 
with panic disorder, major depression, and multiple substance 
abuse was noted.  The attending physician reported that the 
veteran had a long history of psychiatric problems and 
multiple street drug abuse, and multiple admissions to 
psychiatric facilities.  He reported that he was "about to 
go off" and had made several comments about "spilling 
blood."  He was found to be abusive, angry, hostile, 
pressured in his speech, digressive, over inclusive, and came 
across as a street-wise individual who was very familiar with 
the mental health system.  He admitted abusing cocaine and 
heroin but did not recall when he did last.  He denied hard 
liquor use in over ten years.  He had also been on multiple 
psychiatric drugs but he could not remember which ones.  He 
reported insomnia, flashbacks, and medical problems from 
Agent Orange exposure.  

A mental status examination revealed that he was alert and 
oriented but poorly groomed.  Mood was irritable and 
dysphoric, and affect labile.  His thought process was 
characterized by pressured speech, over inclusive tangential 
at time, thought content centered around his immediate needs, 
anger at the system, multiple complaints, his need for 
mediation to treat his pain and his anxiety.  He denied 
suicidal or homicidal ideation or intent but made some vague 
comments about harming self and others.  The clinical 
impression adjustment reaction with mixed emotional features, 
unspecified personality disorder with antisocial features, 
bipolar affective disorder, chronic smoker, and cocaine, 
crack, and heroin abuse.  He improved with treatment and was 
discharged several weeks later.

He was hospitalized overnight in October 1995 for adjustment 
reaction with mixed emotional features, drug abuse, 
antisocial personality disorder, bipolar affective disorder, 
and tobacco use disorder.  Private medical records show that 
the veteran was admitted for one day in August 1996 for 
neuroses with a principal diagnosis of prolonged PTSD after 
apparently reporting to be homicidal.  Grandiose delusions 
were expressed about helping police get a drug dealer.  He 
also reported that his pain medication had been stolen and 
requested refills.  

In the most recent VA examination report dated in September 
1997, the veteran related that he had been unemployed for ten 
years and had been in and out of the hospital.  He was also 
incarcerated and could not stand authority nor did he get 
along well with others.  He admitted to an extensive abuse of 
alcohol, marijuana, cocaine, LSD, and heroin, and had been 
arrested for fighting and public intoxication.  He had 
recently been incarcerated but was found not guilty by reason 
of insanity for possession of guns after he felt he had to 
rescue someone who he thought was kidnapped by drug lords.  
He reported nightmares, insomnia, nervousness, paranoia, and 
an inability to be around crowds or authority figures.  He 
had problems getting along with his family.  He claimed 
multiple hospital admissions and suicide attempts.  
Medications included Prozac, Restoril, and Valium.  Mental 
status examination revealed that the veteran was somewhat 
disheveled with poor hygiene.  No abnormal posture or gait 
was noted.  Mood was depressed, affect appropriate, cognition 
intact, and there was no psychosis.  He denied suicidal or 
homicidal ideations.  The diagnosis was PTSD and the GAF was 
reported at 50 with moderate impairment of industrial and 
interpersonal relationships.

Social Security Administration records reveal that the 
veteran was awarded social security disability benefits on 
the basis of PTSD, a personality disorder, and an anxiety 
disorder.  Additional records show on-going treatment and 
hospitalizations for variously described psychiatric 
disorder, including a diagnosis of PTSD.

In a hearing before the undersigned Member of the Board in 
December 1998, the veteran testified that he took Thorazine 
whenever he needed it.  He indicated that he had problems 
with losing control and made reference to a criminal record.  
He reported feeling like hurting himself or others and had 
been hospitalized in the last year but could not recall when 
and thought he could be in error about the timeframe.  He 
stated that he could no longer differentiate among multiple 
hospitalizations.  The representative suggested that the 
veteran was on so many medications that his memory might not 
be good or he might have been having problems with his 
speech.  He remarked that he drank during the day and painted 
and wrote.  He noted that beer helped his kidney condition 
but had not learned what Christ taught about moderation.  

The veteran reportedly last worked in 1987 as a stockbroker 
but did not leave because of his disability.  He observed 
that no one would hire him because of extensive psychiatric 
hospitalizations and a criminal record.  He described regular 
altercations, problems controlling others, and that he hated 
himself and others.  His son testified that he had not lived 
with his father for nearly nine years.  He reported that he 
had seen him lose his temper, and that he controlled other 
people.  Upon further questioning, the veteran related that 
his private treating psychiatrist was not helping him, and he 
indicated that he was not in group therapy because the groups 
could not handle him.  He remarked that harming self and 
harming others was in the same family.  His son reported that 
the veteran had tried to jump out of the cab the previous 
night.  

After reviewing the evidence on file, it is the conclusion of 
the Board that a 70 percent evaluation for PTSD, but no more, 
is in order.  Taken together, the veteran's symptomatology 
and hospitalizations for the period prior to November 7, 
1996, nearly approximates a 70 percent rating under DC 9411.  
Specifically, three hospitalizations for PTSD, for which the 
veteran received temporary total ratings, occurred prior to 
November 1996 (October 1988, November 1993, September 1995).  
Moreover, his various symptomatology, including impulsive 
behavior, flashbacks, nightmares, grandiose ideations, guilt, 
anger, sadness, depression, etc., are consistent with a 
severe impairment.  Thus, the Board concludes that the 
overall pathology more nearly approximates severe impairment 
warranting assignment of a 70 percent rating under the old 
criteria DC 9411.  Further, a 70 percent rating is warranted 
for the period from November 7, 1996, on the basis of the 
veteran's symptomatology and inability to establish and 
maintain effective relationships.  Specifically, he has been 
shown to have suicidal ideation, depression, impaired impulse 
control, neglect of personal appearance, and difficulty in 
adapting to stressful circumstances.  Therefore, a 70 percent 
evaluation under the new criteria is warranted.

The Board further finds, based on the evidence of record, 
that the objective findings of the veteran's PTSD does not 
warrant more than a 70 percent evaluation under DC 9411.  
Specifically, although he has not worked for a number of 
years, his occupational and social impairment appears to be 
related to his nonservice-connected alcohol and polysubstance 
dependency, rather than his service-connected PTSD 
disability.  This is supported by the evidence which shows 
that he had been hospitalized on multiple occasions for 
alcohol detoxification, rather than primarily for PTSD.  
Further, outpatient treatment records reveal treatment 
primarily for alcohol and drug related issues, rather than 
PTSD directly.  In several instances the primary diagnosis 
was alcohol dependency with only a history of PTSD noted.  
Thus, to the extent that he has occupational and social 
impairment, it is not shown that it is primarily related to 
his service-connected PTSD disability.  Accordingly, the 
clinical evidence of record does not support an evaluation in 
excess of 70 percent for PTSD.

Next, a 100 percent evaluation was only in order under the 
old criteria when all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community and a totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior, or demonstrably unable 
to obtain or retain employment.  Under the new regulations, a 
100 percent evaluation is warranted with gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

Although the record clearly demonstrates that the veteran 
experiences significant occupational and social impairment 
with deficiencies in several areas, as noted above, it 
appears to be related to his nonservice-connected alcohol and 
drug abuse.  As an example, in September 1992, he was 
hospitalized for impulsive behavior and polysubstance abuse, 
and continuous drinking for two weeks previously.  A 
diagnosis of PTSD was noted but did not appear to be the 
primary reason for the hospitalization.  In August 1993, he 
was hospitalized for detoxification with a history of PTSD 
noted.  In July 1994, he was involuntarily hospitalized after 
reporting that he killed someone.  A history of 
polypsychoactive substance abuse and PTSD were noted.  In the 
June 1995 hospitalization for depressive neurosis and alcohol 
abuse, there was no mention of PTSD made.  

Moreover, the veteran's most recent GAF was noted at 50 with 
"moderate" impairment of his industrial and interpersonal 
relationships.  Under the DSM-IV, a GAF of 50 reflects 
serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (no friends, 
unable to keep a job).  The veteran has admitted to an active 
on-going problem with alcohol abuse and frequent run-ins with 
law enforcement.  In addition, at the time of the most recent 
examination, he was not psychotic or disoriented.  He 
apparently is able to live alone and traveled to a hearing in 
Washington, D.C, with the help of his son and a friend.  
Although he related symptoms of depression, intrusive 
thoughts, flashbacks, nightmares, and difficulty sleeping, he 
denied delusions, paranoia, or perceptual disturbances.  This 
finding is consistent with a no greater than a 70 percent 
evaluation under DC 9411.  

Further, although the record clearly demonstrates that the 
veteran experiences serious occupational and social 
impairment with deficiencies in several areas, as noted 
above, the Board finds that the veteran's service-connected 
disability does not rise to the level of a 100 percent 
evaluation.  For example, the evidence does not reflect that 
he has, or ever had, virtual isolation, totally 
incapacitating psychoneurotic symptoms, gross repudiation of 
reality, or daily fantasy, confusion, panic, or profound 
retreat from mature behavior.  Nor has PTSD been shown to be 
the cause of his inability to obtain or retain employment.  
The veteran himself concluded that his inability to get work 
was due to his frequent hospitalizations and criminal record.  
As noted above, the primary cause of his hospitalizations 
have been related to nonservice connected alcohol and drug 
dependence.  Similarly, his criminal record appears to be 
related primarily to alcohol and drug use.  

Moreover, there is no evidence under the current regulations 
that the veteran currently experiences gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger to self or others, inability to perform activities of 
daily living, disorientation to time or place, or severe 
memory loss.  Specifically, although he has reported suicidal 
thoughts in the past, there is no evidence of recent 
hospitalizations or treatment for threatened or attempted 
suicide since one occasion in 1991.  In addition, he has 
described feelings of depression but it has not appeared to 
limit his ability to function independently, appropriately 
and effectively, as evidenced by his ability to live alone 
and apparently manage his own finances.  Rather, the focus of 
the veteran's treatment and hospitalizations has apparently 
been primarily on his nonservice-connected alcohol and drug 
dependency, instead of on his service-connected PTSD.  He has 
also indicated a history of impaired impulse control and 
outbursts of anger but his trouble with the law all appears 
to have been alcohol and/or drug related.

With respect to an inability to establish and maintain 
effective relationships, as noted above, he is currently 
living with his son (at the time of the hearing) and had a 
friend who helped him with his trip to Washington.  Moreover, 
in the most recent VA examination report, there was no 
evidence of impairment of thought process or communication, 
delusions, hallucinations, inappropriate behavior, or memory 
loss or impairment.  Although he continued to report various 
difficulties, he is apparently able to maintain his personal 
appearance and hygiene.  This finding is consistent with a no 
greater than 70 percent evaluation under DC 9411.  

Finally, under the old criteria, a 70 percent rating was 
warranted where there was severe social and industrial 
impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  
Significantly, the above reported findings support a finding 
of a rating of 70 percent for the veteran's service-connected 
PTSD but no more under the old criteria as well.  As noted, 
there appears to be no substantive difference in the 
application of the criteria in this case.  The findings and 
symptoms reported above do not show more than considerable 
impairment in establishing or maintaining effective or 
favorable relationships due to PTSD.  The foregoing 
discussion concerning social and industrial functioning is 
for consideration in making this determination.  Thus, a 
rating in excess of 70 percent is not warranted under any of 
the applicable criteria.

The Board has considered the veteran's written statements and 
sworn testimony, and the testimony of his son, that his PTSD 
is worse than currently evaluated.  Although the statements 
and testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.



ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 
- 17 -


- 13 -


